Citation Nr: 0640213	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-41 161	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for arthritis of the 
back.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for diabetes mellitus 
(DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1973 to March 1975.  
He served in Germany, but not Vietnam.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 rating action issued by the RO located in 
No. Little Rock, Arkansas, that denied service connection for 
arthritis of the neck, back, hands and hips and for DM.

In September 2006, the veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  Competent, probative medical evidences fails to reveal 
the diagnosis of arthritis of the neck, back, hands or hips.

3.  Competent, probative medical evidence fails to reveal 
diabetes mellitus was shown present in service or within one 
year of his March 1975 discharge from active duty.  
Competent, probative medical evidence does not link diabetes 
mellitus to his military service or any incident therein.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  Arthritis of the back was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Arthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

4.  Arthritis of the hips was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006). 

5.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

An April 2005 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing a disease 
that began in or was made worse by his military service).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that this 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document fully meeting the VCAA's notice requirements was 
furnished to the veteran prior to the June 2005 rating action 
on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not afforded the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no effective date is being assigned, and there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include all available service and post-service medical 
records.  A copy of the October 2003 Social Security 
Administration (SSA) determination finding the veteran 
entitled to disability benefits, and medical records 
underlying that determination, have been obtained and 
associated with the claims file, and considered in 
adjudicating these claims.  A transcript of the September 
2006 Board videoconference hearing testimony has been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and DM, when 
manifested to a compensable degree within one year from the 
date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

III.  Service Connection for Arthritis

The service medical records are completely negative for 
findings or diagnoses of arthritis of the neck, back, hands, 
or hips.  The neck, upper and lower extremities, and spine 
were clinically evaluated as normal at his March 1975 
separation examination.

The post-service military, VA, and SSA medical records from 
1979 to 2003 are similarly negative for findings or diagnoses 
of arthritis of the neck, back, hands, or hips.  In an August 
1979 report of medical history for Reserve service, the 
veteran denied swollen or painful joints, arthritis, 
rheumatism, bursitis, and recurrent back pain.  On 
examination, the neck, upper and lower extremities, and spine 
were normal. On December 2001 VA orthopedic examination, the 
veteran complained of joint weakness in the neck, back, and 
hands while X-rays revealed osteoarthritis of the left knee.  
Although August 2003 VA outpatient examination noted 
osteoarthritis, there were no findings of arthritis affecting 
the neck, back, hands, or hips.

While an October 2003 SSA disability determination found the 
veteran disabled from January 2002 primarily due to 
unspecified osteoarthritis, that document as well as medical 
records underlying that determination showed no findings of 
arthritis affecting the neck, back, hands, or hips.  At the 
September 2006 Board hearing, the veteran and his wife 
testified about the claimed onset of his arthritis.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence does not provide any indicia of the disability for 
which service connection is sought (and hence, no evidence of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, the Board notes that the 
sole joint for which medical documentation of arthritis 
exists is the left knee, which is not a subject of the 
current claims for service connection.  As the record is 
devoid of competent evidence showing the existence of 
arthritis affecting the neck, back, hands, and hips in 
service or at any time post service, service connection is 
not warranted, either on a direct or presumptive basis. 

The Board has considered the veteran's (and his wife's) 
assertions that he has arthritis affecting the neck, back, 
hands, and hips.  They are certainly competent to testify as 
to his symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, while joint pain is the type of problem he 
could self-report, his assertions are not supported by any 
competent evidence of arthritis affecting the neck, back, 
hands, or hips, and hence, are not considered competent 
evidence of such a diagnosis.  The Board notes that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board also emphasizes that medical matters of diagnosis 
and causation are within the province of trained medical 
professionals.  See,  e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  As a layman, the veteran does not have the 
appropriate medical training and expertise to competently 
render a medical diagnosis of arthritis affecting any 
particular joint.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  In short, the veteran and his 
wife cannot provide persuasive, competent evidence as to the 
diagnosis of the claimed disabilities.

As the weight of the evidence is against the veteran's claims 
of entitlement to service connection arthritis of the neck, 
back, hands, and hips, and the appeals must be denied.  The 
Board notes that when the preponderance of the evidence is 
against a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).

IV.  Service Connection for DM

The service medical records are completely negative for 
complaints, findings, or diagnoses of DM.  Although in a 
January 1974 report of medical history completed for dental 
treatment purposes the veteran reported that he or his 
immediate family had DM, there were no actual contemporaneous 
findings the veteran himself had DM.  In fact, urinalyses in 
October 1974 and on March 1975 separation examination were 
specifically negative for sugar.

Post service, in an August 1979 report of medical history for 
Reserve service, the veteran denied sugar or albumin in the 
urine, and on examination a urinalysis was negative for 
sugar.

On early December 2001 VA examination of the veteran, his 
father was noted to have had DM.  In mid-December, a VA 
physician's assistant stated that he first saw the veteran 
for possible DM in May 2001 and first treated him for DM in 
November 2001.  The Board notes that this evidence 
establishes the first onset of DM over 26 years post service, 
but it was not linked to the veteran's military service or 
any incident thereof.  

On August 2003 VA outpatient examination, the impressions 
included uncontrolled non-insulin-dependent DM, but again, it 
was not linked to the veteran's military service or any 
incident therein.  In an August 2003 statement in connection 
with his claim for SSA disability benefits, the veteran 
stated that he first discovered that he had DM 2 years ago.  
At the September 2006 Board hearing, the veteran and his wife 
testified about the claimed onset of his DM.

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the veteran's current DM first 
manifested many years post service and his military service 
or any incident therein, the Board finds no basis upon which 
to grant service connection on either a direct or presumptive 
basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Additionally, the Board finds that the 
veteran's nonspecific 1974 family history regarding DM 
provided for purposes of inservice dental treatment provides 
no basis for the grant of service connection for such 
disability, when viewed in light of the post-service December 
2001 records specifically showing that the veteran's father 
had had DM and that DM was first possibly noted in the 
veteran in May 2001.  See also August 2003 statement in which 
veteran indicated he first discovered he had DM 2 years 
previously.  As noted above, the post-service medical 
evidence contains no history or competent medical opinion 
directly linking any current DM first manifested many years 
post service to the veteran's military service or any 
incident thereof.

In addition to the medical evidence, the Board has considered 
the assertions and hearing testimony of the veteran and his 
wife; however, such does not provide any basis for allowance 
of the claim.  While the veteran may believe that his DM is 
related to his military service, there is no medical support 
for such contention.  The Board emphasizes that the appellant 
and his wife are competent to offer evidence as to facts 
within personal knowledge, such as symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones, 7 Vet. 
App. at 137-38.  As a layman without the appropriate medical 
training or expertise, the veteran and his wife are not 
competent to render an opinion on such a medical matter.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu.  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the assertions in this regard have no probative value 
to the issue of whether the veteran's currently diagnosed 
disability is medical linked to his military service.

Under these circumstances and as the weight of the evidence 
is against his claim, service connection for DM must be 
denied.  See also Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (when the preponderance of the evidence is 
against a claim, the doctrine of reasonable doubt is not for 
application).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for arthritis of the neck, back, hands and 
hips is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


